Case 20-13580-elf       Doc 23     Filed 12/07/20 Entered 12/07/20 17:56:43             Desc Main
                                   Document      Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                             :
                                   : Case No.: 20-13580
Ardena Y Starks                    : Chapter 13
Debtor(s)                          : Judge Eric L. Frank
                                   : *******************

OBJECTION OF PNC BANK, NATIONAL ASSOCIATION TO CONFIRMATION
            OF THE AMENDED PLAN (DOCKET NUMBER 20)

       PNC Bank, National Association ("Creditor") by and through its undersigned counsel,

objects to the confirmation of the currently proposed Amended Chapter 13 Plan ("Plan") filed by

Ardena Y Starks (''Debtor'') as follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 7300 W Passyunk Ave., Philadelphia, PA 19142 ("Property").

   2. Creditor has filed Proof of Claim number 14 in the amount of $6,038.79.

   3. The claim was filed as a total debt claim as the underlying loan will mature in April 2024,

       during the Debtor’s bankruptcy case.

   4. Debtor's Plan proposes to pay the claim amount as arrears, and treats Creditor's secured

       claim as long term debt that will survive discharge.

   5. Pursuant to 11 U.S.C. §1322(c)(2), Debtor's Plan should provide for payment in full of

       Creditor's claim at the contract interest rate. Failure to do so will result in immediate

       default upon completion of the Plan.

       WHEREFORE, Creditor respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Amended Plan.

                                                      Respectfully submitted,

                                                       /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)


20-017173_JDD1
Case 20-13580-elf   Doc 23   Filed 12/07/20 Entered 12/07/20 17:56:43      Desc Main
                             Document      Page 2 of 4



                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




20-017173_JDD1
Case 20-13580-elf      Doc 23     Filed 12/07/20 Entered 12/07/20 17:56:43           Desc Main
                                  Document      Page 3 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                             :
                                   : Case No.: 20-13580
Ardena Y Starks                    : Chapter 13
Debtor(s)                          : Judge Eric L. Frank
                                   : *******************

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of PNC Bank,

National Association to the Confirmation of the Amended Plan was served on the parties listed

below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229,
   Philadelphia, PA 19105, ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Ardena Y Starks, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                          7
The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
2020:

   Ardena Y Starks, 7300 Passyunk Avenue, Philadelphia, PA 19142

   Pennsylvania Housing Finance Agency, Attn: Bankruptcy, Po Box 8029, Harrisburg, PA
   17105



DATE: ____________________
       December 7, 2020
                                                    /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor


20-017173_JDD1
Case 20-13580-elf   Doc 23   Filed 12/07/20 Entered 12/07/20 17:56:43      Desc Main
                             Document      Page 4 of 4



                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




20-017173_JDD1
